Browne, C. J.,
.dissenfing.
The opinion rec9gnizes the doctrine that “where the terms of a written agreement .are in any respect uncertain *859or doubtful and the parties thereto have by their conduct placed a construction upon it which is réasonáble, such construction will be adopted by the court' upon thé principle that'it is the duty of the court to give effect to the intention of the parties.’^
The opinion, however, avoids the conclusion that this doctrine leads to in the instance case, by státing'that “this rule, however, is applicable only in cases where there is doubt as to the meaning' of the terms' employed' to express the agreement if the meahing is clear and free from'ambiguity.”
Again the opinion says: “If we assume that this- court is committed by the case of Hawkins v. Mitchell, 34 Fla. 405, 16 South. Rep. 311, to fhé rule that the words of a guaranty aré to be 'taken as strongly against the guarantor as the’sense will admit, it would not affect the holding in 'this case for the reason thát the words of the instrument under consideration seem to us to be sufficiently clear and free from doubt in their meaning as to result in the conclusion that it was the purpose of the obligor to limit his liability under this obligation to the amount stated and that it was not his intent to' create a continuing guaranty of this amount to run for an indefinite period of time.-’
The decision reached in this case is, therefore, predicated solely upon the finding that the words of the instrument under consideration are clear and free from doubt in their meanMg. " ■
Albert C. Landstreet was engaged in the automobile business in Memphis, Tennessee, where the plaintiff’s bank was located; he did his banking business with plaintiff’s bank, and, from time to time, .drew drafts on G. F. Land-street- in Miami, Florida, which the bank would cash and *860jdace the proceeds to the crédit of his áceount. Finally the bank notified him that it would not1 accept for deposit, or advance any further sum or drafts drawn, on G. F. Landstreet unless G. F. Landstreet would bind himself in writing to honor Albert C. Landstreet’s drafts. Thereupon G. F. Landstreet wrote ,the letter which was delivered to the bank, that is the basis of this suit.
What was the purpose of this letter? Was it jaot to" continue the course of dealing that Albert 0. Landstreet had been having with the bank up'to the time the bank required some guarantee from G. F. Landstreet that he would pay Albert C. Landstreet’s drafts?
There is' a very full discussion' of -guaranties in Crist v. Burlingame, 62 Barb. 351, where'the leáding áuthorities are cited, and there is no 'need for me to pad' this opinion with them. I will indulge only in one citation from Mr. Justice Story: ■ ' '
“ ‘If the language be ambiguous^.and admits of two fair interpretations, and the guarantee has advanced his money on the faith of the interpretation most favorable to his rights, that interpretation will prevail in his favor, for it does not lie in the mouth of the guarantor to say that he may, without peril, scatter ambiguous words by which the other party is misled to his injury.’ ” ■
The Standard Dictionary defines ambiguity as “the quality of being ambiguous, obscure, or uncertain iri meaning, especially where either of two interpretations is possible.” Ambiguous is defined as “capable of being understood in more senses than one.”
The letter guaranteeing payment of the drafts is in these words:
*861.“ ‘Miami,. Florida, June 5-17.
“‘Mr.-Albert .C. Landstreet, ,
“ ‘Memphis, Tenn. -
“ ‘Dear Sir
“ ‘You may inform the Peoples Savings Bank of your City that I will honor your drafts, drawn on me,.- amount not to exceed five hpndred dollars, if .this .will be of service to you.
. - 1 . “ ‘Yours ■ . ..
“ ‘G. F. Landstreet.’ ”
I think it possible to, .place either of two interpretations upon this guaranty: . . . .,
(1) That the guarantor would pay all “drafts” provided none exceeded five hundred dollars;
(2) That he Avoul-d pay all drafts, until such time as they aggregated $500.00.
The first interpretation Avas placed upon the letter by Albert C. Landstreet, who drew drafts, the aggregate amount of which far exceeded $500.00. The bank officials Avho cashed the drafts placed the sarde interpretation upon it, and cashed drafts aggregating far more than $500.00.
Banks do not give up their funds lightly or easily. No other class of persons probably have as much experience in interpreting written instruments of this character as bankers. It is hardly conceivable that a bank would part with sums of money aggregating far more than the amount It was authorized to pay, if the written instrument clearly and unambiguously limited the d'raAver to a lesser amount.
The writer of this dissent places the same interpretation on the guaranty as was placed on it by Albert G Landstreet and the bank officials.
*862An emphatic difference of opinion between persons supposedly equally capable of construing written documents, and with equal knowledge of good English, as to what written words mean, would seem to establish an ambiguity.
An ambiguity is not removed by dogmatic assertions that an instrument is clear and unambiguous, for the judicial mind often sees two sides to a question where but one can be seen by the advocate.
I do not contend that the letter under consideration is capable only of the interpretation that I place upon it, but yield to my brothers that it is capable of their interpretation also. They, however, will not concede thát it is capable of the interpretation that I place upon it, or that “either of two interpretations is possible.”
If, as I contend, the letter is ambiguous, we may look to the interpretation placed on it by all the parties to the transaction.'
Albert C. Landstreet, to whom the letter was addressed, construed it as a continuing guaranty and drew drafts on his brother for amounts aggregating far more than $500.00; the bank constued it as a continuing guaranty and paid drafts drawn by Albert C. Landstreet on his brother for sums aggregating far more than $500.00, and G. F. Landstreet, the guarantor, paid “divers and sundry drafts of various amounts” “for divers sums of money aggregating far more than five hundred dollars,” through a period extending from June 5th to October 31st, 1917.
In paying the drafts through so long a period, and after the aggregate amount far exceeded five hundred dollars, he clearly indicated to the bank that the limitation as to the “amount” related to any draft and not the aggre*863gate amount of a.11 drafts. Thus he placed his own construction^ on the language he used in his guaranty, and it is the same interpretation that alí the parties concerned placed upon it.
The fact that he paid drafts running through a period of nearly five months demonstrates that he intended it to be a continuing guaranty.
I am forced to the conclusion tiiat the only limitation to his guaranty was that no one draft should exceed five hundred dollars.
With this construction placed on the guaranty, it is my judgment that the declaration stated a cause of action, and the demurrer should have been overruled, and the judgment reversed.
Taylo,r J., concurs.